Order entered September 8, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00945-CR
                                      No. 05-14-00946-CR

                         LADEREK KINTE REYNOLDS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                      Trial Court Cause No. F09-58630-Y, F11-60044-Y

                                            ORDER
        The Court DENIES as premature appellant’s September 3, 2015 pro se request for an

extension of time to file his pro se response to the Anders brief filed by counsel. Appellant’s pro

se response to the Anders brief is not due until October 12, 2015.

        We DIRECT the Clerk to send copies of this order to LaDerek Kinte Reynolds, TDCJ

No. 1975321, Coffield Unit, 2661 F.M. 2054, Tennessee Colony, Texas 75884, and to counsel

for all parties.

                                                      /s/   LANA MYERS
                                                            JUSTICE